Appeal from a judgment of the County Court of Sullivan County (La Buda, J.), rendered April 25, 1997, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant pleaded guilty to the crime of criminal possession of a weapon in the third degree in satisfaction of a three-count indictment and was sentenced as a second felony offender to a prison term of 2 to 4 years. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. The record discloses that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the plea agreement to the most lenient sentence permitted by statute. In view of the foregoing, we affirm defendant’s conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.